t c memo united_states tax_court larry wade human petitioner v commissioner of internal revenue respondent docket no filed date in p deducted payments in the amount of dollar_figure made to or on behalf of his former spouse pursuant to a final judgment and decree of divorce as alimony under sec_215 i r c r disallowed the alimony deduction completely determining that the payments failed to satisfy all the requirements for treatment as alimony r further determined that p was liable for the accuracy-related_penalty for negligence or disregard of rules or regulations pursuant to sec_6662 sec_1 held the obligation to make the lump-sum payments at issue would survive the death of p's former spouse under state law and therefore such payments are not deductible to p as alimony sec_71 sec_215 sec_2 held further p is not liable for the accuracy- related penalty for negligence pursuant to sec_6662 sec_6664 i r c sec_1 b income_tax regs larry wade human pro_se clinton m fried for respondent memorandum findings_of_fact and opinion nims judge respondent determined a deficiency in petitioner larry wade human's federal_income_tax for his taxable_year in the amount of dollar_figure respondent further determined that petitioner is liable for an accuracy-related_penalty for negligence or disregard of rules or regulations pursuant to sec_6662 in the amount of dollar_figure for that year unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the issues for decision are as follows whether the payments of dollar_figure made to or on behalf of petitioner's former spouse anita c human anita constitute alimony within the meaning of sec_71 so as to be deductible by petitioner pursuant to sec_215 and whether petitioner is liable for the sec_6662 accuracy-related_penalty petitioner resided in dunwoody georgia at the time he filed his petition findings_of_fact petitioner married anita on date they had two children together a jury verdict in an action for divorce brought by anita was rendered on date paragraph of the form verdict provides alimony is awarded as follows two lump sum payments dollar_figure immediately dollar_figure on or before may 17th a final judgement and decree of divorce judgment was entered by the superior court of dekalb county georgia superior court on date the judgment incorporated the jury verdict and in paragraph ordered as follows the defendant husband shall pay to the plaintiff wife lump sum alimony payments in the amounts of a twenty-four thousand dollars dollar_figure instanter and b seven hundred fifty thousand dollars dollar_figure on or before date on date the superior court heard anita's contempt action against petitioner for his failure to pay the amount required under the judgment in late pursuant to the judgment and a date order of the superior court the clerk disbursed funds to anita out of the registry of the court in the amount of dollar_figure plus interest thereon in the amount of dollar_figure less attorney's_fees payable to butler and seigal p c of dollar_figure such funds stemmed from an earlier condemnation action brought by dekalb county involving the marital residence of petitioner and anita petitioner timely filed a form_1040 u s individual_income_tax_return for taxable_year on line alimony paid of his return petitioner claimed a deduction of dollar_figure which amount represents the sum of dollar_figure paid to anita as well as attorney's_fees of dollar_figure paid on her behalf the amount of dollar_figure deducted by petitioner on his return appears to have been rounded to the nearest dollar petitioner's accountant for years clark tomlin tomlin prepared and signed petitioner's return petitioner discussed the deductibility of the payments to anita with tomlin several times before the return was prepared petitioner stated that after years if tomlin didn't think he was correct tomlin wouldn't have signed the return petitioner also spoke with an attorney and former employee of the irs bill indictor indictor a bunch of times about this issue in tomlin talked with indictor as well petitioner presented to tomlin everything related to the alimony issue including the judgment in order for tomlin to accurately prepare petitioner's return on date respondent issued a notice_of_deficiency to petitioner for taxable_year respondent disallowed petitioner's alimony deduction in its entirety in workpaper comments attached to the notice respondent stated that the payments failed to satisfy all of the requirements for treatment as alimony other adjustments to income were computational in nature respondent further determined that petitioner was liable for the accuracy-related_penalty for negligence or disregard of rules or regulations pursuant to sec_6662 i whether petitioner is entitled to an alimony deduction pursuant to sec_215 opinion sec_215 allows as a deduction to the payor an amount equal to the alimony or separate_maintenance payments made during the payor's taxable_year whether a payment constitutes alimony or separate_maintenance within the meaning of sec_215 is determined by reference to sec_71 sec_71 provides in pertinent part as follows sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse respondent argues that the contested payments in the amount of dollar_figure are not alimony and are therefore not deductible by petitioner as they do not meet the requirements of sec_71 petitioner on the other hand asserts that the requirements set forth in sec_71 have been satisfied in that connection petitioner maintains that even though there is no stipulation that the payments terminate upon the death of mrs human this is implied for reasons which follow we agree with respondent pursuant to the tax_reform_act_of_1986 publaw_99_514 sec b 100_stat_2853 a divorce_or_separation_instrument executed after date need not expressly provide for the termination of payments upon the death of the payee spouse in order for such payments to be treated as alimony provided that such termination is implied under state law notice_87_9 1987_1_cb_421 thus we must turn to georgia law for guidance as to whether an obligation to make the contested payments remained on the part of petitioner in the event of anita's death see 81_tc_614 affd without published opinion 829_f2d_39 6th cir georgia law recognizes alimony as either periodic or lump sum winokur v winokur s e 2d ga lump sum alimony may be payable in specified installments or at once stone v stone s e 2d ga in winokur v winokur supra pincite the georgia supreme court defined lump-sum alimony as follows if the words of the documents creating the obligation state the exact amount of each payment and the exact number of payments to be made without other limitations conditions or statements of intent the obligation is one for lump sum alimony payable in installments see also stone v stone supra pincite that court noted that the distinction between lump sum and periodic alimony is important inasmuch as the obligation to pay periodic alimony terminates at the death of either party while the obligation to pay lump sum alimony in installments over a period of time does not winokur v winokur supra pincite emphasis added in the present case the judgment incorporating the jury verdict required petitioner to pay two installments of dollar_figure and dollar_figure thus the number of payments and the amount of each payment were specified moreover no other limitations conditions or statements of intent are present in the words of the documents creating the obligation cf dillard v dillard s e 2d ga since the payments in meet the definition for lump-sum alimony set forth in winokur v winokur supra it follows that they would have remained payable to anita's estate in the event of her death id pincite in view of the above discussion we hold that the lump-sum payments in the amount of dollar_figure made to anita and on her behalf are not alimony within the meaning of sec_71 see stokes v commissioner tcmemo_1994_456 consequently they are not deductible to petitioner pursuant to sec_215 ii whether petitioner is liable for the sec_6662 accuracy-related_penalty sec_6662 and b impose a penalty equal to percent of any portion of an underpayment attributable to negligence or disregard of rules or regulations petitioner bears the burden of proving that he is not liable for this penalty rule a 79_tc_846 negligence is defined as the lack of due care or failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 sec_6664 provides that no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and the taxpayer acted in good_faith with respect thereto whether the taxpayer acted with reasonable_cause and in good_faith is determined on a case-by-case basis taking into account all of the pertinent facts and circumstances holowinski v commissioner tcmemo_1997_168 remy v commissioner tcmemo_1997_72 sec_1_6664-4 income_tax regs if a taxpayer reasonably relies in good_faith upon the advice of a competent and experienced accountant in the preparation of the taxpayer's return the penalty for negligence or disregard of rules or regulations is not applicable 94_tc_473 51_tc_467 sec_1_6664-4 and example income_tax regs to show good_faith reliance the taxpayer must show that the return preparer was supplied with all the necessary information and the incorrect return was the result of the preparer's mistakes 59_tc_473 57_tc_781 petitioner retained a certified_public_accountant to prepare his return and advise him as to the deductibility of the payments made to or on behalf of his former spouse pursuant to the judgment tomlin had been petitioner's accountant for years and petitioner relied on him to complete the return accurately petitioner supplied tomlin with all of the records in his possession pertaining to the payments to his former spouse including the judgment in addition petitioner spoke with indictor an attorney and former employee of the irs about the deductibility of the payments several times before completing his return based on this record even though we have found that petitioner's reliance on tomlin and indictor was misplaced we find that petitioner acted with reasonable_cause and good_faith in attempting to comply with the provisions of the internal_revenue_code we hold therefore that petitioner is not liable for the sec_6662 accuracy-related_penalty determined by respondent see rosenthal v commissioner tcmemo_1995_603 conway v commissioner tcmemo_1994_405 we have considered the remaining arguments of the parties and to the extent they are not discussed herein find them to be either irrelevant or without merit to reflect the foregoing decision will be entered under rule
